UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4456


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

OPIO DIARRA MOORE, a/k/a O,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:08-
cr-00203-RWT-1)


Argued:   March 20, 2012                      Decided:    June 27, 2012


Before TRAXLER,   Chief    Judge,   and   GREGORY   and   WYNN,   Circuit
Judges.


Affirmed by unpublished opinion. Judge Wynn wrote the opinion,
in which Chief Judge Traxler and Judge Gregory concurred.


ARGUED: Michael Lawlor, LAWLOR & ENGLERT, LLC, Greenbelt,
Maryland, for Appellant.   Emily Noel Glatfelter, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.   ON
BRIEF: Gwendolyn R. Waters, LAWLOR & ENGLERT, LLC, Greenbelt,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Baltimore, Maryland, Deborah A. Johnston, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Greenbelt, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
WYNN, Circuit Judge:

       Defendant Opio Diarra Moore appeals from his convictions

and sentence for being a felon in possession of ammunition, in

violation of 18 U.S.C. § 922(g)(1), and conspiring to be a felon

in possession of ammunition, in violation of 18 U.S.C. § 371.

After    a    careful       review   of    the    record,     we    conclude      that    the

district      court    did     not   err    in    denying     Defendant’s        motion    to

suppress for lack of probable cause.                     We further find that the

sentence        imposed      was     both     procedurally          and     substantively

reasonable, free of error.                   Finally, we discern no abuse of

discretion in the district court’s decision to limit Defendant’s

access to information obtained by certain Rule 17(c) subpoenas.



                                             I.

       On August 30, 2006, as part of a joint task force with the

District of Columbia Metropolitan Police Department, a team of

agents       with    the    Bureau    of     Alcohol,     Tobacco,         Firearms,      and

Explosives (“ATF”) set up surveillance of the Realco gun store

in     Prince       George’s    County,       Maryland.             A    member     of    the

surveillance         team    later    testified        that   the       Realco   store    had

“been identified as one of the leading gun stores in the area

that ammunition and guns have been recovered in and around D.C.

from    that    store.”        J.A.    30.        As    such,   the       purpose   of    the

surveillance was to “look for individuals coming out of the gun

                                              3
store carrying what [the team] suspect[s] is either a firearm or

ammunition,” with individuals with District of Columbia license

plates arousing particular suspicion because it was illegal at

that time to possess unregistered firearms or ammunition in the

District of Columbia.          J.A. 31-32; see also D.C. Code §§ 7-

2502.1, 7-2506.01 (2006).

     At   around   5:00   p.m.,   the       surveillance    team   saw   a   green

minivan pull into the parking lot of the store, followed shortly

thereafter    by   a   black   Jeep   that     pulled   into   the   restaurant

parking lot adjacent to the store, where the team was located.

The female driver of the van walked to the Jeep, engaged in

conversation with its male driver, who was at that point the

vehicle’s sole occupant, and then walked into the Realco store,

emerging a few minutes later carrying a black bag with a heavy

square object in it.       According to one of the ATF agents on the

surveillance team, the “square heavy object . . . was consistent

with, and due to our experience consistent with, ammunition.”

J.A. 32-33.

     The woman then went directly to her minivan, got in, and

left the parking lot, followed closely by the Jeep, heading in

the direction of the District of Columbia.                 After about a mile,

the minivan and Jeep pulled into adjacent spots in the parking

lot of a shopping center.             The surveillance team, which had

followed the vehicles, then witnessed the two drivers talk for a

                                        4
brief moment before the Jeep’s driver handed money to the woman

in exchange for the black bag.                 The Jeep’s driver then went “to

the passenger side rear door [of his vehicle], open[ed] the door

and fidget[ed] around in the backseat area and then close[d] the

door and came out without the bag in his hand.”                         J.A. 36.      Also

at this time, a male passenger in the minivan got out, went into

the nearby convenience store and made a purchase, and then got

into the Jeep, not the minivan, after he came out of the store.

      Both vehicles left the parking lot, and the surveillance

team followed the Jeep for about four to five miles into the

District of Columbia, where it initiated a traffic stop of the

Jeep.       The      driver,       later   identified        as        Defendant,     was

handcuffed, and the Jeep was searched, leading to the discovery

of a box of .40 caliber ammunition in a black bag underneath the

rear passenger seat.            The black bag appeared to be the same size

and     shape   as    what      had   previously      been        observed     by     the

surveillance team.          The passenger was not arrested.

      Defendant was taken into custody and subsequently charged

with one count of possession of ammunition by a convicted felon,

in    violation      of    18    U.S.C.    § 922(g)(1),      and        one   count    of

conspiracy to possess ammunition after having been convicted of

a felony, in violation of 18 U.S.C. § 371.                        Before trial, the

district    court         denied   Defendant’s      motion        to     suppress     the

evidence seized following the traffic stop in the District of

                                           5
Columbia,       concluding         that     law     enforcement      authorities         had

sufficient probable cause to believe criminal activity was afoot

to initiate the traffic stop and search the vehicle.                           Defendant

was found guilty following his trial by jury.

      Defendant’s          Presentence         Report   calculated    his    Guidelines

range     as   188    to    235    months’      imprisonment   for    the    possession

conviction       and       60     months’      imprisonment    on     the    conspiracy

conviction.          However, based on the nature and circumstances of

his offense, his behavior while previously incarcerated, and his

alleged post-release involvement in murders and other uncharged

offenses,       the     Government        sought     an   upward     variance      and    a

sentence of life in prison for Defendant, which would be the

statutory maximum for the possession conviction.

        Before Defendant’s sentencing hearing, his attorney 1 served

subpoenas       duces      tecum    on    the    custodians    of    records      for    the

District of Columbia’s Department of Corrections and the United

States Marshal for the Eastern District of Virginia.                              However,

following a hearing, the district court quashed the subpoenas to

the   extent     that      they     sought      pre-trial   production       of    certain

records,       finding     “little,       if    anything,   from     [its]   review       of


      1
       Defendant’s original counsel learned of a conflict between
trial and sentencing and was subsequently removed and replaced
by new, court-appointed counsel, who also represented Defendant
in his appeal before this Court.



                                                6
these records that would be of use to the Defendant in this

case.”    J.A. 816.         The district court emphasized the potential

unfairness    of    “a    fishing      expedition        into    these     records    that

contain a number of matters that raise considerable security

concerns,     where       they     [are]         disclosed       without    significant

justification       for    doing      so.”        J.A.    843.        Accordingly,    the

district court granted the Government’s motion for a protective

order, while also directing the Government to review the records

sought and determine whether any information would be germane to

Defendant’s cross-examination of the subject of the subpoenas.

     At     the     sentencing         hearing,         the   Government      presented

significant       testimony      and    other      evidence      in    support   of    its

request for a life sentence.                 Specifically, the district court

heard details of Defendant’s violent behavior while previously

incarcerated,      as     well   as    about      his    alleged      participation     in

several murders, attempted murders, and other crimes, including

numerous burglaries and helping an associate escape from prison.

At the conclusion of the hearing, the district court imposed the

requested upward variance and sentenced Defendant to life in

prison on the possession charge, with a concurrent sentence of

sixty months on the conspiracy charge.




                                             7
                                      II.

     On appeal, Defendant argues that the district court erred

by denying his motion to suppress, by imposing a sentence that

is procedurally and substantively unreasonable, and by quashing

his subpoenas.



                                         A.

     Defendant        first     argues        that    the     law       enforcement

surveillance     team    lacked     the       probable     cause    necessary     to

initiate the traffic stop and search his vehicle, and the box of

ammunition     must     therefore     be       suppressed.          Specifically,

Defendant maintains that because he was handcuffed immediately

after   his    vehicle    was     stopped,      the      search    needed    to   be

independently supported by probable cause, separate and apart

from what gave rise to the traffic stop itself.

     This     Court   reviews   the   legal      conclusions       of   a   district

court’s denial of a motion to suppress de novo, and the findings

of fact for clear error, construing the evidence in the light

most favorable to the Government, the prevailing party below.

United States v. Foster, 634 F.3d 243, 246 (4th Cir. 2011).                       The

determination of whether probable cause exists depends on the

totality of the circumstances and involves a “practical, common-

sense decision whether . . . there is a fair probability that

contraband or evidence of a crime will be found in a particular

                                          8
place.”          Illinois    v.    Gates,    462 U.S. 213,     238    (1983).

Significantly, “probable cause is a fluid concept—turning on the

assessment of probabilities in particular factual contexts—not

readily,    or    even   usefully,      reduced    to   a   neat   set     of   legal

rules.”     Id. at 232; United States v. Gary, 528 F.3d 324, 327

(4th Cir. 2008) (“[A] finding of probable cause does not require

absolute certainty.”).

     As such, this Court has noted that we “‘give due weight to

inferences drawn from [the] facts by . . . local law enforcement

officers.’”       United States v. Moses, 540 F.3d 263, 269 (4th Cir.

2008)    (quoting    Ornelas      v.   United   States,     517 U.S. 690,   699

(1996)).    Further, we have held that law enforcement authorities

may conduct a warrantless search of a vehicle if it is readily

mobile     and    probable     cause    exists     to   believe      it    contains

contraband or other evidence of illegal activity.                   United States

v. Kelly, 592 F.3d 586, 589 (4th Cir.), cert. denied, 130 S. Ct.
3374 (2010); see also United States v. Brookins, 345 F.3d 231,

235 (4th Cir. 2003) (relying on Chambers v. Maroney, 399 U.S.
42, 52 (1970), to allow both a stop, seizure, and subsequent

search of a vehicle without a warrant if there is probable cause

to believe that a moving vehicle contains contraband or other

evidence of illegal activity).

     Here, Defendant contends that the surveillance team acted

on a mere hunch, rather than sufficient probable cause, when it

                                         9
stopped and searched his vehicle.                According to Defendant, the

officers had no actual knowledge that the black bag that was

exchanged did contain ammunition, that it was even the same bag

that   was    exchanged,    or,   since    they      did    not   know   Defendant’s

identity, that Defendant was not permitted to carry ammunition

in the District of Columbia.            Instead, Defendant maintains that

the officers were suspicious because he fit a profile of someone

they believed likely to purchase firearms illegally.

       We    find   these   arguments     to    be   unavailing.         Viewing   the

evidence in the light most favorable to the Government, as we

must, the officers had sufficient probable cause to support both

the    initial      traffic     stop    and      the       subsequent     search    of

Defendant’s vehicle.          We agree with the district court’s summary

of    the   evidence   at   the   close    of    the   hearing     on    Defendant’s

motion to suppress:

       [T]here was adequate probable cause to make the stop
       of the defendant’s vehicle on August 30, 2006.    The
       team of officers involved in this case had observed a
       conversation before the black female entered the
       store. They see the black female exit. They see the
       two vehicles go to a different location, an exchange
       of cash for the heavy plastic black bag, which was
       consistent with ammunition, and then they see the
       vehicles separate and the defendant’s vehicle enter
       the District of Columbia, where it’s a violation of
       the law at that time to have the ammunition in his
       possession.

J.A. 65.       We can discern no error in this ruling and likewise

find that it was reasonable for the officers to believe that


                                          10
criminal activity was afoot and that Defendant’s vehicle likely

contained illegal contraband.

        We base this finding of probable cause on several factors.

First, as noted by the district court, absent narrow exceptions,

possession of ammunition in the District of Columbia was at that

time illegal, and it was more likely than not that Defendant,

even unidentified, did not meet one of the exceptions.                     See D.C.

Code §§ 7-2502.1, 7-2506.01.             Second, if Defendant met one of

those exceptions and was permitted to possess ammunition, there

would    have    been   no   reason    to    engage    in     the   type   of   straw

purchase witnessed by the surveillance team.                   Instead, he would

simply have bought it himself.

        Undoubtedly, an alternative reason could be put forward to

support why Defendant had someone else purchase the ammunition

on his behalf—and indeed, Defendant has attempted to do just

that,     both    before     the      district       court     and    on    appeal.

Nevertheless, as noted above, probable cause does not require

absolute    certainty.        Gary, 528 F.3d    at     327.     Rather,     the

officers     needed     to   show     only    the     “fair     probability      that

contraband or evidence of a crime will be found in a particular

place.”     Gates, 462 U.S. at 238.            Likewise, while the officers

did not have conclusive evidence that the bag they saw exchanged

did, in fact, contain ammunition, it was reasonable for them to

make that inference, given that the woman carried the bag out of

                                        11
a Realco gun store, the bag contained an object that appeared to

be the same size and weight as a box of ammunition, and the

officers’ experience with previous surveillance of that store.

      In light of this evidence, we conclude that the officers

did have probable cause to believe that Defendant’s vehicle,

stopped    in    the      District       of   Columbia          and    with      District    of

Columbia tags, at that point contained contraband.                            Accordingly,

we affirm the district court’s denial of Defendant’s motion to

suppress.



                                              B.

      Next, Defendant argues that the sentence imposed by the

district court is procedurally and substantively unreasonable.

Specifically,        Defendant      maintains            that    his     Fifth    and    Sixth

Amendment       rights     were     violated         because       the    district        court

increased his sentence above the Guidelines range based on facts

not   found     by   a    jury     or    beyond      a       reasonable    doubt,       allowed

hearsay     testimony        at     the       sentencing          hearing,        failed     to

adequately connect his sentence to the factors set out in 18

U.S.C. § 3553, and based his sentence on conduct unrelated to

his convictions.

      “[W]hether inside, just outside, or significantly outside

the   Guidelines         range,”    we      review       a    sentence    imposed       by   the

district        court      under        a     “deferential             abuse-of-discretion

                                              12
standard.”       Gall v. United States, 552 U.S. 38, 41 (2007).                              This

review entails appellate consideration of both the procedural

and substantive reasonableness of the sentence.                            Id. at 51.        The

Supreme Court has further emphasized that “it is not for the

Court of Appeals to decide de novo whether the justification for

a   variance     is     sufficient       or      the      sentence       reasonable,”        but

rather,     review      for    an    abuse          of    discretion       means      that     an

appellate    court      “should      .     .    .     give[]   due       deference     to     the

District Court’s reasoned and reasonable decision that the §

3553(a) factors, on the whole, justified the sentence.”                                Id. at

59-60.

      Procedural reasonableness requires that the district court

properly calculated the applicable Guidelines range, considered

the § 3553 factors and arguments presented by the parties, did

not   determine       an    individualized               sentence    based       on   “clearly

erroneous      facts,”        and    explained            sufficiently          the   sentence

imposed.     Id. at 49-51.           See also United States v. Pauley, 511
F.3d 468, 473 (4th Cir. 2007).

      Substantive          reasonableness             “take[s]       into       account       the

totality    of    the      circumstances,           including       the     extent     of    any

variance from the Guidelines range.”                       Gall, 552 U.S. at 51.              To

determine whether the district court abused its discretion in

imposing an upward variance, we consider “whether the sentencing

court    acted    reasonably        both       with      respect    to    its    decision     to

                                               13
impose such a sentence and with respect to the extent of the

divergence     from       the        sentencing          range.”         United        States     v.

Hernandez-Villanueva,            473 F.3d 118,       123   (4th    Cir.      2007).       A

sentence is unreasonable if the sentencing “court provides an

inadequate statement of reasons or relies on improper factors in

imposing   a   sentence         outside          the     properly       calculated          advisory

sentencing range.”          Id.

     Here,     the       district       court      determined         that,      based       on   his

prior convictions, Defendant was an armed career criminal.                                         As

such, the district court calculated his Guidelines range on the

possession     count       at     188       to    235     months      in    prison       and      his

Guidelines     sentence         on    the    conspiracy          count     at    60    months      in

prison.      After        hearing       extensive            evidence      about      Defendant’s

criminal     and     violent         history,          the    court     imposed        an    upward

variance on the possession count and sentenced Defendant to the

statutory maximum of life in prison.

     Defendant’s          challenge          to     his       sentence      as     procedurally

unreasonable is based on two claims:                             (1) the district court

erred by determining that he was an armed career criminal and

calculating        his    Guidelines             range       accordingly;        and     (2)      the

district court cited, but did not meaningfully consider, the §

3553 factors as required.                We find both arguments to be without

merit.



                                                  14
       With     respect            to    Defendant’s            status      as    an    armed   career

criminal, he does not dispute the fact of his prior convictions

or whether they were properly considered for purposes of armed

career criminal status.                    Instead, Defendant contends that basing

his sentence in part on that status violated his constitutional

rights because the prior convictions were neither pled in the

indictment          nor       presented           to        a    jury.           Nevertheless,        as

acknowledged by Defendant and likewise recognized by this Court,

the Supreme Court has previously overruled this argument.                                            See

Almendarez-Torres v. United States, 523 U.S. 224, 243-44 (1998);

United States v. Cheek, 415 F.3d 349, 352-54 (4th Cir. 2005)

(holding that prior convictions used as the basis for an armed

career criminal sentence need not be charged in the indictment

or proven beyond a reasonable doubt); United States v. Thompson,

421 F.3d 278,         284    n.4        (4th    Cir.      2005)      (observing        that   an

indictment need not reference or list the prior convictions used

to    enhance       a   sentence).               We    find      no    error      in    the   district

court’s       determination                that        Defendant’s           prior        convictions

qualified him to be sentenced as an armed career criminal.

       Likewise,          the       district           court’s        extensive        findings      and

statements on the record belie Defendant’s assertion that the

court   failed          to    meaningfully             consider       the    §     3553   factors    or

adequately          connect             them    to      the      upward          variance     imposed.

Following       a       lengthy          hearing        and      substantial           testimony     and

                                                       15
documentation presented by the Government, the district court

stated that it found the Government’s evidence of Defendant’s

violent       and     criminal           history,           including      his     possible

participation in several murders, to be credible.                              According to

the   district       court,        the     evidence         presented     provided       “very

significant indication that this is a dangerous man, both in and

outside of prison.”         J.A. 567.

      Based on its findings of fact and summary of the evidence,

the district court stated:

      [I]t is clear . . . that [Defendant] has no respect
      for the law, that virtually no sentence is going to be
      enough to get his attention to promote respect for the
      law, that he’s repeatedly shown that both inside and
      outside of prison he has no respect for the law and
      has engaged in criminal behavior both behind bars and
      outside of prison.

J.A. 568-69.        The court then outlined each of the § 3553 factors

and gave some commentary concerning each, as it specifically

related to Defendant.              For example, with respect to the need for

deterrence     and    for     a     sentence          to    protect      the   public,     the

district      court    highlighted              the        fact   that     Defendant       had

previously been released and immediately returned to criminal

activity.      As such, the district court observed that it saw “no

way to protect the public from further crimes of this defendant

without imposing a very significant jail sentence.”                            J.A. 569.

      Based    on     all     of     the    §     3553       factors     and     Defendant’s

particular crimes and “horrific background”—“perhaps among the

                                             16
worst      [the   district     court]       ha[d]     seen”—the      district     court

concluded that a sentence within the applicable Guidelines range

would be “woefully” inadequate.              J.A. 570-71.         We can discern no

abuse of discretion in this thoughtful, thorough, and detailed

consideration of the § 3553 factors and Defendant’s individual

circumstances;       indeed,    this    is       an   excellent      example    of   the

“sufficient       justifications”       required       to   support     an   unusually

harsh    upward    variance    from     a    sentence       within   the     Guidelines

range.       Gall, 552 U.S. at 46.                Defendant’s sentence to the

statutory maximum, though perhaps seemingly severe for the crime

of   possession      of   a     box     of       ammunition,      was   procedurally

reasonable.

      For largely the same reasons, Defendant’s argument that his

sentence is substantively unreasonable must also fail.                          Nothing

in   the    record   or   transcripts        before     us    indicates       that   the

district court did not “act[] reasonably both with respect to

its decision to impose such a sentence and with respect to the

extent of the divergence from the sentencing range.”                         Hernandez-

Villanueva, 473 F.3d at 123.                The district court explained its

reasons at length and confined that reasoning to the proper §

3553 factors, noting that “[t]his is one of those cases—it’s a

rare case indeed, but it’s one of those cases . . . that if

there ever were a case that would justify the maximum amount

that Congress has authorized, this is that case.”                            J.A. 571.

                                            17
Giving   the    required    due     deference      to   this     “reasoned   and

reasonable     decision,”   Gall, 552 U.S.   at   59-60,   we   find   that

Defendant’s sentence was substantively reasonable.

     Defendant’s     remaining      constitutional      arguments     concerning

his sentence have previously been considered and rejected by

this Court.      See, e.g., United States v. Grubbs, 585 F.3d 793,

798-803 (4th Cir. 2009) (consistent with the Fifth and Sixth

Amendments, a district court may consider uncharged conduct in

determining a sentence, so long as that conduct is proven by a

preponderance of the evidence), cert. denied, 130 S. Ct. 1923

(2010); United States v. Powell, 650 F.3d 388, 391-93 (4th Cir.

2011) (holding that the Confrontation Clause does not apply at

sentencing), cert. denied, 132 S. Ct. 350 (2011); United States

v. Wilkinson, 590 F.3d 259, 269 (4th Cir. 2010) (noting that the

Rules of Evidence do not apply at sentencing and that evidence

is allowed with some minimal level of reliability).

     In sum, we conclude that Defendant received a procedurally

and substantively reasonable sentence that is free of error,

constitutional or otherwise.



                                       C.

     Finally, Defendant argues that his right to due process was

violated by the district court’s denial of his opportunity to



                                       18
review    the    materials    produced       by   virtue       of   the      subpoenas      he

issued prior to the sentencing hearing.                     We disagree.

      At the outset, we note that although Defendant has framed

this issue as a constitutional question requiring our de novo

review,    our    precedent      instead      indicates        that     we    review       the

denial of a Rule 17(c) subpoena for an abuse of discretion.

United States v. Caro, 597 F.3d 608, 616 (4th Cir. 2010), cert.

denied, 132 S. Ct. 996 (2012) (citing and relying on United

States v. Fowler, 932 F.2d 306, 311-12 (4th Cir. 1991)); Fed. R.

Crim. P. 17(c)(2) (“[T]he court may quash or modify the subpoena

if compliance would be unreasonable or oppressive.”).

      In United States v. Nixon, the Supreme Court held that a

movant    for    a    Rule    17(c)    subpoena        must     show      that     (1)     the

requested documents are evidentiary and relevant; (2) they are

not   otherwise       procurable      reasonably       in     advance      of      trial    by

exercise    of    due   diligence;      (3)      the   party    cannot        prepare      for

trial    without     having     the   documents        in    advance;        and    (4)    the

application is made in good faith and not as a general “fishing

expedition.”         418 U.S. 683, 699-700 (1974); see also Caro, 597
F.3d at    620     (“Accordingly,       a   defendant         seeking     a     Rule     17(c)

subpoena    ‘must       clear     three       hurdles:        (1)      relevancy;          (2)

admissibility; [and] (3) specificity.’” (quoting Nixon, 418 U.S.

at 700)).        If a movant fails to meet these requirements, then

“the court may quash or modify the subpoena,” as compliance in

                                            19
those circumstances is deemed “unreasonable or oppressive,” id.,

and “Rule 17(c) . . . is not a discovery device,” United States

v. Fowler, 932 F.2d 306, 311 (4th Cir. 1991) (citation omitted).

       Here, Defendant issued subpoenas seeking the production of

records      pertaining        to    a    certain    inmate       in     the   District       of

Columbia Department of Corrections and with the United States

Marshal      for    the    Eastern       District     of    Virginia.          This    inmate

testified at Defendant’s sentencing about several murders and

attempted       murders       in    which   Defendant       was    allegedly        involved.

The   district        court    reviewed      the    records       and    found      that    they

contained     “little,        if    anything”       that    would       be   useful    to    the

defense.      J.A. 816.

       Nevertheless, the district court ordered the Government to

undertake       the    same    review       and    identify    any       information        that

would    fall      under    its     discovery      obligations          or   that    might    be

relevant to Defendant’s cross-examination of the witness.                                    The

Government complied with the order and in fact did provide some

materials to Defendant that could potentially be used to attack

the     testifying         inmate’s       credibility.            Even       so,    Defendant

contends that he was entitled to the remaining records as well

so    that   he    could      “investigate”         the    Government’s        confidential

sources prior to sentencing.

       Defendant’s request fails the “specificity” prong of the

Nixon test on its face.                  Further, given that the district court

                                              20
made   reasonable   efforts    to   accommodate   Defendant,   including

allowing access to documents that were actually relevant and

admissible, while also ensuring that the requirements of Rule

17(c) were met, we see no abuse of discretion in the district

court’s ruling.     Rather, it seems a well-reasoned attempt to

prevent an “unreasonable and oppressive” use of Rule 17(c).



                                    III.

       In sum, we find no error in the district court’s denial of

Defendant’s motion to suppress and conclude that the sentence

imposed was procedurally and substantively reasonable and free

of error, constitutional or otherwise.            Likewise, we find no

abuse of discretion in the district court’s decision to limit

Defendant’s    access   to    information   obtained   by   Rule   17(c)

subpoenas.

                                                                AFFIRMED




                                     21